Citation Nr: 0308146	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  99-15 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension with 
coronary artery disease, status post coronary artery bypass 
grafting.  

2.  Entitlement to service connection for gout.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to April 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal originally from a March 1999 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By this rating, the RO denied 
entitlement to service connection for hypertension with 
coronary artery disease, status post coronary artery bypass 
grafting.  In a September 1999 rating decision, the RO denied 
entitlement to service connection for gout.  The veteran has 
perfected timely appeals with respect to both issues.  

The veteran indicated in his July and December 1999 VA Forms 
9 that he wished to have a Board hearing in Washington D.C.  
However, in a March 2000 Statement in Support of Claim, VA 
Form 21-4138, the veteran explained that he did not want a 
Board hearing, but wanted his appeal sent to the Board for a 
final disposition. 

The Board notes that the RO established entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
in an October 2000 rating decision.  The veteran expressed 
disagreement with the initial rating of 50 percent in a 
Statement in Support of Claim, received on January 2, 2001.  
This matter will be addressed in the REMAND that follows this 
decision.  Manlincon v. West, 12 Vet. App. 238 (1999).  By 
the same statement, the veteran claimed entitlement to an 
increased rating for hearing loss.  This issue was denied by 
the RO in its January 2001 rating decision.  The veteran did 
not submit a notice of disagreement to that determination.  




FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Cardiovascular disease is not shown to be associated with 
injury, disease, or event noted during his military service 
and was not shown to a degree of 10 percent within the 
initial postservice year.  

3.  Gout is not shown to be associated with injury, disease, 
or event noted during his military service, and arthritis was 
not shown to a degree of 10 percent within the initial 
postservice year.  


CONCLUSIONS OF LAW

1.  Cardiovascular disease was not incurred in or aggravated 
by the veteran's military service and the inservice 
incurrence of cardiovascular disease may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).  

2.  Gout was not incurred in or aggravated by the veteran's 
military service, and the inservice incurrence of arthritis 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
March and September 1999 rating decisions, the July and 
December 1999 statements of the case, and the September 1999, 
November 2001 and supplemental statements of the case.  He 
was specifically told that there was no evidence showing that 
he currently has cardiovascular disease or gout that may be 
associated with injury, disease or event noted during his 
military service.  The RO also notified him by letter dated 
February 2001, that he needed to submit evidence in support 
of his claim, such as statements from doctors who treated him 
for the conditions at issue.  In particular, by this letter, 
the RO requested the veteran to complete VA Forms 21-4142 in 
order to obtained treatment reports from Drs. Smith and from 
Blanchfield Army Hospital in response to the veteran's 
testimony that he had received treatment for hypertension in 
the 1970s by these medical providers.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter dated in February 2001, the RO asked him to specify 
where he had received treatment and solicited releases to 
obtain his private records.  The RO also informed him that it 
would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the RO obtained the veteran's 
available service medical records.  The RO also obtained the 
veteran's VA medical records from the Nashville, Tennessee, 
VA Medical Center (VAMC).  Also, reports of private treatment 
have been associated with the veteran's claims folder.  These 
include records from the St. Thomas Hospital and Health 
Group, in addition the Nashville Pathology Associates, P.C. 

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Cardiovascular disease and arthritis are presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran contends that the is entitled to service 
connection for cardiovascular disease and that he developed 
gout as a result of medication used to treat the 
cardiovascular condition.  In addition, the veteran provided 
testimony and a September 1999 RO hearing, stating that had 
had elevated blood pressure readings sporatically throught 
his military career.  The veteran reported that he was 
refused admittance into jump school because of hypertension.  
The Board notes that the veteran's testimony was limited to 
discussion on his claim for service connection for 
hypertension.  

Cardiovascular Disease

The veteran's service medical records are completely devoid 
of any reference to cardiovascular disease.  The recorded 
blood pressures were 132/84 in November 1945, 130/76 in 
January 1949 and 120/80 in August 1949.  In the 1950s, the 
veteran's blood pressures were 126/76 in March 1953, 140/70 
in October 1953, 102/64 in June 1957, and 130/82 in December 
1958.  In the 1960s the veteran's blood pressures were 130/82 
in March 1962, 138/88 in April 1963 134/76 in November 1964, 
140/70 in March 1966 130/90 in March 1968, and 140/90 in 
October 1969.  The September 1971 examination for retirement 
showed a blood pressure of 126/84.  No diagnosis of 
hypertension or any other type of cardiovascular disease was 
recorded during the veteran's military service.  

While the Board notes that the veteran testified that he was 
treated in the early to mid-1970s for hypertension, a request 
of records did not produce sufficient proof of that 
allegation.  The first documented evidence of this 
hypertension or cardiovascular disorder is contained in 
reports of private treatment reports, compiled in late 1998.  
An October 1998 statement from J. L. Fredi, M.D. of St. 
Thomas Cardiology Consultants noted that the veteran had 
complained of fatigue and chest tightness of six-month's 
duration.  A stress Thallium scan accomplished in October 
1998 showed evidence of ischemia and a possible old 
myocardial infarction.  The examiner concluded that the 
veteran was experiencing unstable angina.  Cardiac 
catheterization accomplished in the following month revealed 
a 70 percent main stenosis and a severe stenosis involving 
the proximal portion of the left anterior descending, the 
proximal portion of the circumflex and the large obtuse 
marginal branch of the circumflex.  Coronary artery bypass 
surgery was recommended and performed in November 1998.  

A May 1999 statement from J. R. Smith, M.D. of the St. Thomas 
Health Group reflects that the veteran had a medical history 
remarkable for "labile chronic hypertension" for a number 
of years.  Hypertension had been a source of disability for 
the previous 10 to 15 years.  Thus, according to the 
examiner's recorded history, and taking the evidence in the 
light most favorable to the veteran, the onset of 
hypertension was in or near 1984.  On these bases, the onset 
of hypertension is too remote from service to be associated 
therewith either directly or on the basis of a statutory 
presumption.  

In the absence of evidence showing a nexus between current 
disability and the veteran's military service, the veteran 
cannot prevail on the issue of service connection.  The Board 
notes that an April 1999 lay statement was submitted on 
behalf of the veteran's claim from A. Jackson, who reports 
that he is a personal friend of he veteran and states that he 
believes that the veteran's hypertension and resultant 
surgeries were related to the veteran's military service.  It 
was noted that the veteran served for 27 years, had been in 3 
wars and had combat wounds.  It was noted that the veteran's 
heart surgery was a direct result of hypertension from which 
the veteran had suffered both during active service and in 
civilian life.  

While this statement has been taken into consideration, the 
veteran is advised that such statements are probative only to 
the extent that a layperson can discuss personal experiences.  
But, generally, lay testimony cannot provide medical evidence 
because laypersons lack the competence to offer medical 
opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
1991).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran's does not 
have cardiovascular disability that is related to injury, 
disease or event of his military service.  Therefore, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Gout

The veteran's service medical records make no reference to 
gout.  Instead, the first documented evidence of this 
condition is contained in reports of private treatment, dated 
in the early 1990s from Nashville Pathology Associates, P.C.  
A September 1993 pathology report shows that soft tissue and 
bone of the left foot were evaluated.  The examiner noted 
that the presence of hyperuricemia, in conjunction with 
granulomatous inflammation involving soft tissue, was thought 
to be typical of tophaceous gout involving fibro-osseous 
tissue.  Gout and gouty arthritis were diagnosed on 
subsequent reports of treatment dated in the mid-1990s.  

A May 1999 report from Dr. Smith shows that the veteran 
developed gout as a result of medication used to treat his 
hypertension.  It was also noted that gout had been a source 
of disability periodically for a period of about 10 to 15 
years.  Thus, according to the examiner's recorded history, 
and taking the evidence in the light most favorable to the 
veteran, the onset of hypertension was in or near 1984.  On 
these bases, the onset of gout or gouty arthritis is too 
remote from service to be associated therewith either 
directly or on the basis of a statutory presumption.  

In the absence of evidence showing a nexus between current 
disability and the veteran's military service, the veteran 
cannot prevail on the issue of service connection.  A June 
1999 statement was submitted by K. C. Suhler, who identified 
himself as the veteran's commanding officer while he service 
in the Republic of Vietnam in 1968.  The writer noted that he 
recalled that the veteran had difficulty with gout during 
that time and had discussed this problem on at least on one 
occasion with the battalion surgeon.  

While this statement has been taken into consideration, the 
veteran is advised that such statements are probative only to 
the extent that a layperson can discuss personal experiences.  
But, generally, lay testimony cannot provide medical evidence 
because laypersons lack the competence to offer medical 
opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Unfortunately, the veteran's clinical record does not lend 
support to the allegation that gout was present during the 
veteran's military service.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
1991).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran's does not 
have gout that is related to injury, disease or event of his 
military service.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  




ORDER

Service connection for hypertension with coronary artery 
disease, status post coronary artery bypass grafting is 
denied.  

Service connection for gout is denied.  


REMAND

In an October 2000 rating decision, RO established 
entitlement to service connection for PTSD an initial rating 
of 50 percent was assigned.  The veteran expressed 
disagreement with the initial rating in a Statement in 
Support of Claim, received on January 2, 2001.  This 
statement from the veteran satisfies the requirements for a 
notice of disagreement concerning this issue.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.201 (2000).  Thus, a remand 
is necessary, as the next step is for the RO to issue a 
statement of the case on the issue of entitlement to an 
increased rating for PTSD.  Manlincon v. West, 12 Vet. App. 
238 (1999).  The veteran is hereby notified that, for the 
Board to have jurisdiction to consider this issue, he must 
complete his appeal concerning this issue by filing a 
substantive appeal.

The RO should issue a statement of the 
case on the issue of entitlement to a 
higher initial rating for PTSD, currently 
evaluated as 50 percent disabling.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


